The present application, filed on or after March 16, 2013, will be examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner acknowledges applicant's Information Disclosure Statement (IDS) of 10-4-19. The IDS does not fully comply with the requirements of 37 CFR 1.98(a)(2) because the non-patent literature references cited on lines 3 and 5-6 contain images that are illegible in the electronic format that is available to the examiner. Due to the small size and/or poor quality of these images, it is not possible to compare the details of the phone cases in the cited references to those of the claimed design.  

Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement. NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b). Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Restriction/Election Requirement
This application discloses the following embodiments:

Embodiment 1 – Figs. 1-11 
Embodiment 2 - Figs. 12-13
Embodiment 3 - Figs. 14-16

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differences in the shapes of the recessed regions below the finger-hold and the presence or absence of the circular element underlying the recessed regions create patentably distinct designs.



The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive. Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. A claim involving more than one embodiment of a design concept is broad to the extent that anticipation of any embodiment presented as representative of the concept would defeat the claim. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references are cited as pertinent to the claimed design, but no determination as to patentability has been made pending a response to this restriction requirement.


Applicant should direct any inquiry concerning this communication or earlier communications from the examiner to Carla Wright whose telephone number is 571.272.2065. Examiner Wright is normally available Monday through Thursday during variable hours between 10 am and 10 pm ET. If Examiner Wright cannot be reached, her supervisor Susan Krakower may be contacted at 571.272.4496.  The central fax number for this group is 571.273.8300.  

Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). 

/CARLA J WRIGHT/Primary Examiner, Art Unit 2917